               Case 2:20-cv-00579-JCM-DJA Document 8
                                                   5 Filed 04/24/20
                                                           04/20/20 Page 1 of 3



 1   CLARK HILL, PLLC
     JEREMY THOMPSON, ESQ.
 2   Nevada Bar No. 12503
     E-mail: jthompson@clarkhill.com
 3   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   Tel: (702) 697-7527
     Fax: (702) 862-8400
 5   Attorneys for Defendant EQUIFAX
     INFORMATION SERVICES LLC
 6
                                              UNITED STATES DISTRICT COURT
 7
                                                   DISTRICT OF NEVADA
 8

 9   MARK A. SMITHERMAN                                          Case No. 2:20-cv-00579-JCM-DJA

10                            Plaintiff,                       STIPULATION AND ORDER TO EXTEND
                                                                  TIME FOR DEFENDANT EQUIFAX
11             v.                                                INFORMATION SERVICES LLC TO
     EXPERIAN INFORMATION SOLUTIONS,                           RESPOND TO PLAINTIFF’S COMPLAINT
12                                                                      (FIRST REQUEST)
     INC., EQUIFAX INFORMATION SERVICES,
13   LLC, TRANS UNION, LLC, AND PLUSFOUR,
     INC.
14
                              Defendants.
15

16             Pursuant to LR IA 6.1, Plaintiff MARK A. SMITHERMAN and Defendant EQUIFAX
17   INFORMATION SERVICES LLC, (“Equifax”) by and through their respective counsel hereby stipulate
18   as follows:
19             1.        On March 24, 2020, Plaintiff filed a Complaint against Defendant, Equifax, in the United
20   States District Court, District of Nevada, titled Mark A. Smitherman v Experian Information Solutions,
21   Inc., Equifax Information Services, LLC, Trans Union, LLC, and PlusFour, Inc.; Case No. 2:20-cv-579.
22             2.        Equifax was served via process server on its registered agent, CSC, on March 30, 2020.
23   Defendant, Equifax, acknowledged receipt of service.
24             3.        Defendant Equifax’s deadline to answer is April 20, 2020.
25             4.        The World Health Organization recently designated the COVID-19 virus as a global
26   pandemic; multiple federal courts have canceled trials and hearings; and state and local governments are
27   taking precautionary measures to prevent the spread of the virus. Although the situation is still developing,
28                                                      1
       STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EQUIFAX INFORMATION SERVICES LLC
                                          TO RESPOND TO PLAINTIFF’S COMPLAINT (FIRST REQUEST)

     ClarkHill\95782\337215\223756766.v1-4/20/20
     ClarkHill\95782\337215\223758628.v1-4/20/20
               Case 2:20-cv-00579-JCM-DJA Document 8
                                                   5 Filed 04/24/20
                                                           04/20/20 Page 2 of 3



 1   all parties have already been affected by this crisis. For example, in Georgia - where Equifax is based and

 2   where lead counsel for Equifax live and work - the governor has declared the first-ever public health state

 3   of emergency in the state. As a result, both Equifax and its law firm, Seyfarth Shaw LLP, have

 4   implemented remote work policies to combat the spread of this novel virus.

 5             5.        In light of the COVID-19 pandemic and office closings, Equifax and its counsel require

 6   additional time to investigate and respond to the allegations and claims made by Plaintiff. Accordingly,

 7   Equifax respectfully requests an initial extension of the deadline to respond to Plaintiff’s Complaint, up

 8   to and including, May 11, 2020.

 9             6.        This motion is made in good faith, not for the purposes of delay, and granting it will not
10   prejudice any party. This extension of time will allow Equifax sufficient time to fully investigate the

11   allegations and claims raised by Plaintiff’s Complaint, confer with counsel, and prepare its response. This

12   is Defendant Equifax’s first request for an extension of time.

13             7.        On April 9, 2020, Equifax’s counsel conferred with Plaintiff’s counsel regarding the basis

14   for this request and its need for an extension. Plaintiff’s counsel had no objection and provided his assent

15   to the requested extension.

16             NOW THEREFORE, the Parties hereby stipulate and agree to a sixty-day extension of time for

17   Defendant to answer or otherwise respond to Plaintiff’s Complaint through and including May 11, 2020.

18             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19                                                              No Opposition
20
     DATED: April 20, 2020                                       PRICE LAW GROUP
21

22
                                                                 By: //s// Steven A. Alpert
23                                                              Steven A. Alpert, Esq.
                                                                Nevada Bar No.: 8353
24                                                              5940 S. Rainbow Blvd., Ste. 3014
                                                                Las Vegas, NV 89118
25                                                              Tel: (702) 794-2008
                                                                E-Mail: alpert@pricelawgroup.com
26                                                              Attorney for Plaintiff
                                                                MARK A. SMITHERMAN
27

28                                                          2
       STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EQUIFAX INFORMATION SERVICES LLC
                                          TO RESPOND TO PLAINTIFF’S COMPLAINT (FIRST REQUEST)

     ClarkHill\95782\337215\223756766.v1-4/20/20
     ClarkHill\95782\337215\223758628.v1-4/20/20
               Case 2:20-cv-00579-JCM-DJA Document 8
                                                   5 Filed 04/24/20
                                                           04/20/20 Page 3 of 3



 1
     DATED: April 20, 2020                              CLARK HILL, PLLC
 2

 3
                                                         By: //s// Jeremy J. Thompson
 4                                                      JEREMY J. THOMPSON, Esq.
                                                        Nevada Bar No.: 12503
 5                                                      3800 Howard Hughes Parkway, Suite 500
                                                        Las Vegas, Nevada 89169
 6                                                      Tel: (702) 697-7527
                                                        E-mail: jthompson@clarkhill.com
 7                                                      Attorneys for Defendant EQUIFAX
                                                        INFORMATION SERVICES LLC
 8

 9
                                                   ORDER
10

11   IT IS SO ORDERED:

12

13   _________________________________
     UNITED
     Daniel J. STATES
               Albregts DISTRICT COURT
14
     United States Magistrate Judge
15   DATED: _________________________
     Dated: April 24, 2020
16

17

18

19
20

21

22

23

24

25

26

27

28                                                  3
       STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EQUIFAX INFORMATION SERVICES LLC
                                          TO RESPOND TO PLAINTIFF’S COMPLAINT (FIRST REQUEST)

     ClarkHill\95782\337215\223756766.v1-4/20/20
     ClarkHill\95782\337215\223758628.v1-4/20/20
